DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-30-2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Design of Single Chip Integration of MWNTs/Si02 Humidity Sensor and its Interface .

Regarding claim 1, Liu discloses a functional device (i.e. think film sensor: see Fig. 1), comprising:
a functional sensor (first page, Fig. 1), comprising a sensor part (sensitive film: see first page, sections I and II) and interdigitated electrode arrays (first page, Fig. 1), wherein the sensor part comprises a sensing material MWNTs (first page, sections I and II), wherein the sensing material is a composite comprising two or more materials (MWNTs and SiO2: first page, sections I and II), the other materials are selected from the group consisting of a non-conducting material, a semi-conducting material and a conducting material (i.e. multi-walled carbon nanotubes: see first page, sections I and II), and
wherein the composite comprises the conducting material, and wherein the conducting material is a carbon based material (i.e. multi-walled carbon nanotubes: see first page, sections I and II).
Liu does not disclose the interdigitated electrode arrays are printed electrodes.
Gryska discloses (Figs. 1-3) the interdigitated electrode arrays 120/130 are printed electrodes [0076].
Since the art recognizes that Gryska’s printed electrodes are an equivalent of Liu’s electrodes, and known for the same purpose of sensing changes in a sensitive film, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
Liu also does not disclose one of the materials is an additive.
Lee discloses that one of the materials is an additive (i.e. a binder: [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Liu’s device so that one of the materials is an additive, as taught by Lee.
Such a modification would improve the mechanical strength and cohesiveness of the sensitive film layer.

Regarding claim 4, Liu’s modified device is applied as above, but does not disclose said additive is a binder.
Lee discloses said additive is a binder [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Liu’s device so that said additive is a binder, as taught by Lee.
Such a modification would improve the mechanical strength and cohesiveness of the sensitive film layer.

Regarding claim 5, Liu’s modified device is applied as above, and discloses the printed electrodes are arranged at a distance (as shown in Fig. 1).
Liu does not disclose that the distance may vary between 100 nm to 1000 μm.

Since the art recognizes that Gryska’s printed electrodes are an equivalent of Liu’s electrodes, and known for the same purpose of sensing changes in a sensitive film, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu’s device so that the printed electrodes are arranged at a distance, wherein the distance may vary between 100 nm to 1000 μm, as taught by Gryska.  See MPEP 2144.06(II).

Regarding claim 6, Liu discloses the functional device is integrated with an electronic component (i.e. ASIC chip: see first page, section I).

Regarding claim 13, Liu discloses the carbon and carbon based materials are carbon nanotubes (i.e. multi-walled carbon nanotubes: see first page, sections I and II).

Regarding claim 18, Liu’s modified device is applied as above, but does not disclose at least one of the printed electrodes is selected from the group consisting of screen printed electrodes, lithographic printed electrodes, and ink jet printed electrodes.
Gryska discloses (Figs. 1-3) at least one of the printed electrodes is  screen printed electrodes [0076], or ink jet printed electrodes [0076].
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Design of Single Chip Integration of MWNTs/Si02 Humidity Sensor and its Interface ASIC”) in view of Gryska et al. (U.S. Pub. 2011/0045601), further in view of Lee et al. (U.S. Pub. 2008/0143351), and further in view of Kato et al. (U.S. Pub. 2012/0242355).

Regarding claim 19, Liu’s modified device is applied as above, but does not disclose at least one of the electronic components is selected from the group consisting of passive tags, active tags, battery-assisted passive tags, and a circuit comprising two or more transistors.
Kato discloses at least one of the electronic components is an active or passive tag [0174].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gryska’s device so that at least one of the electronic components is selected from the group consisting of passive tags, active tags, battery-assisted passive tags, and a circuit comprising two or more transistors, as taught by Kato.  
.

Allowable Subject Matter
Claims 7-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and if the alternative clause in claim 1 that the composite comprises the conducting material were removed (since claims 11-12 and 14-16 are directed to the alternatives where the composite comprises the non-conducting material and the semi-conducting material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852